02-12-320-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00287-CR
 
 



Frederick D. Pimpton


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 297th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Frederick D. Pimpton appeals from the trial court’s order denying his motion
for judgment nunc pro tunc.  In late June 2012, we informed Appellant by letter
of our concern that we do not have jurisdiction over his appeal because the
order denying his motion does not appear to be an appealable order, and we stated
that his appeal could be dismissed unless he or any party filed within ten days
a response showing grounds for continuing the appeal.  We have received no
response.
Because
an order denying a motion for judgment nunc pro tunc is not
appealable,[2] we dismiss
this appeal for want of jurisdiction.[3]
 
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  September 20,
2012
 

 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00287-CR
 
 



Frederick
  D. Pimpton
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 297th District
  Court
 
of
  Tarrant County (1083396D)
 
September
  20, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 




[1]See Tex. R. App. P. 47.4.


[2]See Ex parte Ybarra,
149 S.W.3d 147, 148–49 (Tex. Crim. App. 2004) (providing that appropriate
remedy for denial of motion for judgment nunc pro tunc is to file petition for
writ of mandamus in court of appeals); Everett v. State, 82 S.W.3d 735,
735 (Tex. App.—Waco 2002, pet. dism’d).


[3]See Tex. R. App. P.
43.2(f).